With regards to claims 21-33, the prior art of record does not disclose or fairly teach the specific circuit configuration with emphasis on a plurality of sub-components, each of the plurality of sub-components coupled between the common port and a corresponding discrete port of the plurality of discrete ports, and a plurality of active components, each of the plurality of active components coupled between the common port and a corresponding sub-component of the plurality of sub-components. .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY E GLENN whose telephone number is (571)272-1761.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
April 5, 2021
/K.E.G/Examiner, Art Unit 2843    

/ROBERT J PASCAL/Supervisory Patent Examiner, Art Unit 2843